   ~ AO 245E      (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
                  Sheet 1



                                           UNITED STATES DISTRICT COURT
                            EASTERN                                      District of                              PENNSYLVANIA

            UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                                  V.                                               (For Organizational Defendants)

                                                                                   CASE NUMBER: 2:18CR00130-003
  ALPHA PAINTING & CONSTRUCTION CO., INC.
                                                                                   William J. Winning, Esqu ire

  THE DEFENDANT ORGANIZATION:                                                      Defendant Organization's Attorney                          /,/"'-~«;,,/
  o    pleaded guilty to count(s)                                                                                                      Nov 15201g
  0    pleaded nolo contendere to count(s)                                                                             -~   "47r:t'At--~.
                                                                                                                            3
       which was accepted by the court.                                                                                         - --
                                                                                                                                       - •
                                                                                                                                                  - ~
                                                                                                                                                    "!I·
                                                                                                                                                           [\i:.,,
                                                                                                                                                             , .,

  rj was found guilty on count(s)             _1_-_4_,_9_,_an_d_1_1_-_1_6_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _·_-. _.,_ _ __
       after a plea ofnot guilty.
  The organizational defendant is adjudicated guilty of these offenses:


  Title & Section                  Nature of Offense                                                                   Offense Ended                                 Count
18:1349                            CONSPIRACY                                                                          12/31/2010                                    1
18:1343 and 1349                   WIRE FRAUD                                                                          12/31/2010                                    2-4
18:1001                            FALSE STATEMENTS                                                                    12/31/2010                                    9, 11-16
          The defendant organization is sentenced as provided in pages 2 through
                                                                                                   - -6- - of this judgment.
  ~ The defendant organization has been found not guilty on count(s)                       5 AND 6
                                                                                           ---------------------
  •    Count(s)
                   ------------ 0                                  is     O are     dismissed on the motion of the United States.

            It is ordered that the defendant organization must notify the United States attorney for this district within 30 days of any change
  of name, principal business address, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
  are fully paid. If orde~ed to pay restitution, the defendant organization must notify the court and United States attorney of material
  changes m economic crrcumstances.

  Defendant Organization 's
  Federal Employer I.D. No.: XX-XXXXXXX
                             ------------
  Defendant Organization' s Principal Business Address:

   6800 Quad Avenue
   Rosedale, MD 21237                                                              Signature of Judge


                                                                                    Wendy Beetlestone,                                        U.S . District Judge
                                                                                   Name of Judge                                             Title of Judge

                                                                                           ~\, ,s ,~,~
                                                                                   Date
  Defendant Organization's Mailing Address:

   Betsy A. Markel - President
   6800 Quad Avenue
   Rosedale, MD 21237
   PACTS#4 744 793
AO 245E     (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
            Sheet 2 - Probation

                                                                                                    Judgment-Page      2     of        6
DEFENDANT ORGANIZATION: ALPHA PAINTING & CONSTRUCTION CO., IN
CASE NUMBER: 2:18CR00130-003
                                                                    PROBATION

The defendant organization is hereby sentenced to probation for a term of:

  Five years on each of Counts 1-4,9 and 11-16, such terms to be served concurrently.


The defendant organization shall not commit another federal, state or local crime.




                If this judgment im_poses a fine or a restitution obligation, it is a condition of probation that the defendant organization
       pay in accordarice with the Schedule of Payments sheet of tliis judgment.




         The defendant organization must comply with the standard conditions that have been adopted by this court as well as with any
additional conditions on tlie attached page (if mdicated below).
  The U.S. Probation Office shall have full and complete access to any and all requested financial information of the
 Defendant corporation. If the U.S. Probation Office believes that the Defendant corporation is not acting in good faith
 regarding the payment of the fine, the Court shall be notified, and appropriate action shall be taken.
  The Defendant shall for the period of its probation cooperate with the United States Department of Transportation
 Office of the Inspector General in the department's efforts to educate the relevant community about DBE compliance.
  The Defendant's representative shall make at least one presentation per year to a relevant industry or professional
 organization regarding DBE compliance.
  Every contract funded in whole or in part by federal funds, the Defendant shall include an additional 2.5% DBE
 participation over and above DBE participation required by that contract. The Defendant shall provide quarterly
 reports to it's probation office regarding compliance with this provision .




                                       STANDARD CONDITIONS OF SUPERVISION
  1) within thirty days from the date of this judgment, the defendant organization shall desiw:!ate an official of the organization to act
     as the organizations's representative and to be the primary contact with the probation officer;
  2) the defendant organization shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation
     officer;
  3) the defendant organization shall notify the probation officer ten days prior to any change in principal business or mailing address;
  4) the defendant organization shall permit a probation officer to visit the organization at any of its operating business sites;
  5)   ~~ de.fondant orga.J?.izatipn shall no~ify the probation off!cer. within seventy-two hours of any criminal prosecution, major civil
       hhgahon, or adnim1strat1ve proceeding agamst the organ1zat10n;
  6) the defendant organization shall not dissolve, change its name, or change the name under which it does business unless this
     judgment and all criminal monetary penalties imposecl by this court are eitlier fully satisfied or are equally enforceable against the
     defendant's successors or assignees; and
  7) the defendant organization shall not waste, nor without permission of the probation officer, sell, assign, or transfer its assets.
AO 245E   (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
          Sheet 3 - Criminal Monetary Penalties

                                                                                                                                   3    of        6
DEFENDANT ORGANIZATION: ALPHA PAINTING & CONSTRUCTION CO., IN                                                Judgment-Page -       -
CASE NUMBER: 2:18CR00130-003
                                               CRIMINAL MONETARY PENALTIES
     The defendant organization must pay the following total criminal monetary penalties under the schedule of payments on Sheet 4.


                      Assessment                                              Fine                                   Restitution
TOTALS            $ 4,400.00                                            $ 500,000.00                             $



D    The determination of restitution is deferred until
                                                               - - - - -. An            Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D   The defendant organization shall make restitution (including community restitution) to the following payees in the amount listed
    below.

    If the defendant organization makes a partial payment, each payee shall receive an approximately pr~ortioned paymen~ unless specified
    otherwise in the pnoricy order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfeoeral victims must
    be paid before tli.e United States is paid.

Name of Payee                                                         Total Loss*                   Restitution Ordered        Priority or Percentage




TOTALS                                                                $                      0.00 $.__ _______          0.00
D    Restitution amount ordered pursuant to plea agreement $

D    The defendant organization shall pay interest on restitution or a fine of more than $2,500, unless the restitution or fine is paid in full
     before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may
     be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D    The court determined that the defendant organization does not have the ability to pay interest, and it is ordered that:

     D    the interest requirement is waived for the          D     fine      D    restitution.

     D    the interest requirement for the        D     fme         D      restitution is modified as follows:



* Findings for the total amount oflosses are required under Chapters 109A, 110, 11 0A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
AO 245E       (Rev. 12/03) Judgment in a Criminal Case for Organizational Defendants
              Sheet 4 - Schedule of Payments

                                                                                                                                 4_ of
                                                                                                                Judgment- Page _ _           6
DEFENDANT ORGANIZATION: ALPHA PAINTING & CONSTRUCTION CO., IN
CASE NUMBER: 2:18CR00130-003

                                                           SCHEDULE OF PAYMENTS

Having assessed the organization's ability to pay, payment of the total criminal monetary penalties are due as follows:

A      r;/    Lump sum payment of$             100,000.00             due immediately, balance due

              D    not later than                                      , or
              D    in accordance with        D    C or     r;/   Dbelow; or

B      D      Payment to begin immediately (may be combined with                       DC or   D D below); or

C      D      Payment in _ _ _ _ _ (e.g., equal, weekly, monthly, quarterly) installments of$ _ _ _ _ _over a period of
             _ _ _ _ _ (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D      rj     Special instructions regarding the payment of criminal monetary penalties:

       It is further ordered that the defendant shall pay to the United States a fine of $500,000 to be paid annually over 5
       years in the amount of $100,000 per year. The first payment of $100,000 shall be due no later than November 2020,
       and the last payment and balance of $100,000 shall be paid in full no later than November 2025.
       If the company is sold prior to the satisfaction of the fine obligation, the remaining balance shall be due in full at the
       time of such sale.


All criminal monetary penalties are made to the clerk of the court.

The defendant organization shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
       corresponding payee, if appropriate.




 D     The defendant organization shall pay the cost of prosecution.

 D     The defendant organization shall pay the following court cost(s):

 r;/   The defendant organization shall forfeit the defendant organization's interest in the following property to the United States:
       $10,906,553.00




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
